OPINION OF THE COURT
Per Curiam.
*95Paul Siminovsky has submitted an affidavit dated January 31, 2005, wherein he tenders his resignation as an attorney and counselor-at-law (22 NYCRR 691.9). Mr. Siminovsky was admitted to the bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on May 9, 1984.
Mr. Siminovsky avers that his resignation is freely and voluntarily tendered, that he is not being subjected to coercion or duress, and that he is fully aware of the implications of its submission. Mr. Siminovsky concedes that he pleaded guilty on December 16, 2004, in the Supreme Court, Kings County, to the crime of giving unlawful gratuities, in violation of Penal Law § 200.30, a class A misdemeanor. He acknowledges his inability to successfully defend himself on the merits against charges predicated upon his conviction and his conduct which resulted in his conviction.
Mr. Siminovsky’s resignation is submitted subject to any application which could be made by the Grievance Committee for an order directing him to make restitution and reimburse the Lawyers’ Fund for Client Protection, pursuant to Judiciary Law § 90 (6-a). He acknowledges the continuing jurisdiction of the Appellate Division, Second Department, to make such an order, which could be entered as a civil judgment against him, and he specifically waives the opportunity afforded him by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
The Grievance Committee recommends acceptance of the proffered resignation.
Inasmuch as Mr. Siminovsky’s resignation complies with all appropriate Court rules, it is accepted, and, effective immediately, Paul Siminovsky is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law.
Prudenti, P.J., Florid, Schmidt, Adams and Lifson, JJ., concur.
Ordered that pursuant to Judiciary Law § 90, effective immediately, Paul Siminovsky is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Paul Siminovsky shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Paul Siminovsky is commanded to desist and refrain *96from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if the resignor, Paul Siminovsky, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the resignor shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).